Citation Nr: 0503495	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for diabetes mellitus.

2.  Entitlement to an effective date prior to October 6, 
1993, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for diabetes 
mellitus, and assigned a 40 percent rating for the disorder 
effective October 16, 1993 (the RO later revised the 
effective date to October 6, 1993).  The veteran perfected an 
appeal of the assigned rating and the effective date awarded 
for the grant of service connection.

The issue of the veteran's entitlement to a higher rating for 
diabetes mellitus is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran initially claimed entitlement to service 
connection for the residuals of Agent Orange exposure, 
including diabetes mellitus, on October 6, 1993.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 6, 1993, 
for the grant of service connection for diabetes mellitus is 
not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in July 1988 for the grant of service connection for diabetes 
mellitus because that is when the disorder was initially 
diagnosed.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed after 
November 2000.  The veteran has not, however, been provided a 
VCAA notice pertaining to his appeal of the effective date 
assigned for the grant of service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
VA's failure to provide a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
comply with the provisions of the VCAA is not prejudicial to 
his appeal.

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of will be accepted as an informal claim for 
benefits if the report relates to a disability for which 
service connection has been established.  Once a formal claim 
for compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2004).

Analysis

Prior to determining the merits of the veteran's appeal, it 
is beneficial to discuss a series of court decisions that the 
RO relied upon in establishing the effective date of October 
6, 1993, for the grant of service connection.

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  The disease at issue in the 
9th Circuit decision was prostate cancer, which under the 
regulation in effect in 1994, was not subject to presumptive 
service connection.  The regulation (38 C.F.R. § 3.309(e)) 
was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

In the case now before the Board, the evidence shows that the 
veteran initially claimed entitlement to service connection 
for the residuals of Agent Orange exposure on October 6, 
1993.  The private medical records he submitted that are 
dated prior to October 1993 cannot constitute an informal 
claim for benefits because service connection had not been 
established when the treatment was received, and the private 
records were not received by VA until after October 1993.  
See 38 C.F.R. § 3.157 (2004).

Although he did not expressly include diabetes mellitus in 
the October 1993 claim, the evidence developed in conjunction 
with the claim showed that he had diabetes mellitus.  In a 
July 1994 rating decision the RO denied entitlement to 
service connection for diabetes mellitus, as well as other 
disabilities, because the regulation then in effect indicated 
that diabetes mellitus was not shown to be related to Agent 
Orange exposure.  See Disease Associated with Exposure to 
Certain Herbicide Agents, 59 Fed. Reg. 5106 (Feb. 3, 1994) 
(codified at 38 C.F.R. § 3.309(e) (1994)).

The regulation was revised in May 2001 to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. 
§ 3.309(e) (2004)).  The veteran again claimed entitlement to 
service connection for diabetes mellitus in August 2001, 
which claim the RO adjudicated in the April 2002 decision 
here on appeal.  Based on the holdings in the Nehmer 
decisions discussed above, the RO established an effective 
date of October 6, 1993, for the grant of service connection, 
which is the date of the veteran's original claim for service 
connection for the disease.

The veteran contends that he is entitled to an effective date 
in July 1988 because that is when diabetes mellitus was 
initially diagnosed.  The Nehmer court decisions did not, 
however, alter the statutory requirement that the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004) 
(emphasis added).  Because the date of the October 1993 claim 
is later than the date on which entitlement arose, the 
effective date for the grant of service connection is limited 
to the date of the claim.  The Board finds, therefore, that 
entitlement to an effective date prior to October 6, 1993, is 
not shown as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
granted in the absence of statutory authority; i.e., in the 
absence of a claim).




ORDER

The appeal to establish entitlement to an effective date 
prior to October 6, 1993, for the grant of service connection 
for diabetes mellitus is denied.


REMAND

The veteran has also appealed the 40 percent disability 
rating that has been assigned for diabetes mellitus.  He 
contends that he is entitled to a higher rating because he 
was hospitalized for ketoacidosis in July 1988.

The VA treatment records disclose that, prior to receiving 
treatment from the VAMC beginning in March 2000, the veteran 
was treated for diabetes at the Concord Family Health 
Practice.  Those medical records are relevant in determining 
the rating for diabetes prior to March 2000, and should be 
considered by the Board in determining the merits of the 
veteran's appeal.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 2002.  
Because he has appealed the initial rating, the RO must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In this 
regard the Board notes that Diagnostic Code 7913, which 
pertains to the evaluation of diabetes mellitus, was revised 
effective in June 1996.  See Schedule for Rating 
Disabilities, Endocrine System Disabilities, 61 Fed. Reg. 
20,440 (May 7, 1996).  In determining the appropriate rating 
for diabetes mellitus prior to June 1996, the RO should 
consider the version of the rating criteria previously in 
effect.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
mellitus since October 1992.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


